UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4070


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

HUGH EPPS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:07-cr-00420-JRS-1)


Submitted:    July 29, 2009                 Decided:   August 31, 2009


Before MOTZ, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy V. Anderson, ANDERSON & ASSOCIATES, Virginia Beach,
Virginia, for Appellant.   Dana J. Boente, Acting United States
Attorney, Michael C. Moore, Assistant United States Attorney,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           After a jury trial, Appellant Hugh Epps was convicted

of one count of possession with intent to distribute five grams

or more of cocaine base, in violation of 21 U.S.C. § 841(a)(1)

(2006), and one count of conspiracy to distribute five kilograms

or more of cocaine hydrochloride and fifty grams or more of

cocaine   base,     in   violation       of      21    U.S.C.    § 846         (2006),      as

enhanced by 21 U.S.C. § 851 (2006).                    Pursuant to Fed. R. Crim.

P. 32.2(b), the district court entered an order of forfeiture

directing that a judgment in the amount of $100,000 be included

as part of the sentence, in accordance with 21 U.S.C. § 853(p)

(2006).    Epps challenges the court’s denial of his motion to

dismiss the indictment due to an alleged violation of the Speedy

Trial Act, 18 U.S.C.A. §§ 3161-3174 (West 2000 &                            Supp. 2009),

and the entry of the order of forfeiture.                     Finding no error, we

affirm.

           We     review       de     novo       the   district           court’s        legal

interpretation      of   the    Speedy        Trial     Act     and       review    factual

findings for clear error.             See United States v. Bush, 404 F.3d

263, 272 (4th Cir. 2005).               The Speedy Trial Act provides, in

relevant part, that “[i]n any case in which a plea of not guilty

is entered, the trial of a defendant charged in an information

or indictment with the commission of an offense shall commence

within    seventy    days      from    the       filing   date        .    .   .    of     the

                                             2
information or indictment, or from the date the defendant has

appeared before a judicial officer . . . whichever date last

occurs.”        18 U.S.C.A. § 3161(c)(1) (2006).                        The Act excludes

from the seventy-day calculation any “delay resulting from any

proceeding, including any examinations to determine the mental

competency or physical capacity of the defendant.”                                 18 U.S.C.A.

§ 3161(h)(1)(A).                Also    not    counted       under    the    Act    is   “delay

resulting      from       any    pretrial       motion,       from    the    filing      of   the

motion through the conclusion of the hearing on, or other prompt

disposition         of,    such        motion.”       18     U.S.C.A.       § 3161(h)(1)(D).

Furthermore, excluded is all the time from filing the motion

until a hearing on the motion, even if the delay in holding a

hearing       was   not     reasonably          necessary.           Henderson      v.    United

States, 476 U.S. 328, 330 (1986).

               We have reviewed the record and Epps’ arguments on

appeal concerning the Speedy Trial Act and find there is no

reversible error.           The time from which Epps filed his motion for

a continuance and a competency evaluation and hearing until the

time    the    court       held    the        competency      hearing       was    excludable.

There   was     also      no     plain     error      with    respect       to    the    court’s

decision to grant the Government’s unopposed motion and count as

excludable from the seventy-day clock, the period between the

competency hearing and the trial date.



                                                  3
           Epps   argues      that   the    district   court       erroneously

entered an order of forfeiture without considering the assets he

held at sentencing.      This claim is without merit.          There are no

statutory or maximum limits to the amount of forfeiture.                  United

States v. Alamoudi, 452 F.3d 310, 314 (4th Cir. 2006).                Criminal

forfeiture is “concerned not with how much an individual has but

with how much he received in connection with the commission of

the crime.”     United States v. Vampire Nation, 451 F.3d 189, 201

(3d Cir. 2006) (internal quotation marks omitted).

           Accordingly, we affirm the convictions and sentence.

We   dispense   with   oral   argument     because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      4